 FARMERS' COOPERATIVECOMPRESS85Farmers' Cooperative CompressandUnited Packing-house,Food and Allied Workers,AFL-CIO. Case16-CA-2802November 10, 1971SUPPLEMENTAL DECISIONBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn January 23, 1968, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' in which it adopted, with somemodifications, the findings, conclusions, and recom-mendations of Trial Examiner Alba B. Martin ascontained in his Decision of June 23, 1967. The Boardthereby affirmed the Trial Examiner's conclusion thatRespondent violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by numerous actsof interference, restraint, and coercion, and Section8(a)(5) of the Act by refusing to bargain in good faithover the terms and conditions of employment,including conditions of racial discrimination. TheBoard, accordingly, ordered the Respondent to takespecific action to remedy the unfair labor practices.Thereafter, the Union filed a Petition for Review inthe United States Court of Appeals for the District ofColumbia Circuit, claiming that the Board's Orderwas too limited; the Respondent filed a Petition toReview and set aside the Board's Order; and theBoard filed a cross-petition for enforcement of itsOrder.On February 7, 1969, the Court of Appeals for theDistrict of Columbia Circuit handed down its opinionenforcing the Board's Order. However, the court alsoremanded the case to the Board, without stayingenforcement'of the Order, to determine whether theRespondent has a policy and practice of discrimina-tion against its employees on account of their race ornational origin, and, should the Board find that such apolicy and practice exists, to devise an appropriateremedy. Thereafter, on March 19, 1969, the courtentered its decree enforcing the Order and remandingthe case to the Board for further hearing consistentwith its opinion.2 Subsequently, the Board acceptedthe remand of the Court of Appeals for the District ofColumbia Circuit and, on October 9, 1969, remandedthe case for a full hearing before a Trial Examiner forthe purpose of receiving evidence to, determinewhether the Respondent has a policy and practice ofdiscrimination against its employees on account oftheir race or national origin.On June 25, 1970, Trial Examiner Alba B. Martinissued his Supplemental Trial Examiner's Decision inthe above-entitled proceeding, finding that the Res-pondent has demonstrated that it has a policy andpractice of invidious discrimination against its em-ployees on account of their race or national origin bytaking its employees on segregated fishing trips, bymaintaining and applying a discriminatory transferpolicy and practices at all times since March 19, 1966,and by maintaining and discriminatorily administer-ing a discriminatory retirement plan at all times sinceMarch 19, 1966, and that such policies and practicesare violations of Section 8(a)(1) of the Act. The TrialExaminer recommended that Respondent cease anddesist from engaging in those unfair labor practicesand take certain affirmative action, as set forth in theattached Supplemental Trial Examiner's Decision.The Trial Examiner further found that Respondenthad not engaged in other discriminatory conductagainst its employees on account of their race ornational origin as claimed by the Charging Party, andreferred the question of "compensatory relief" to theBoard for determination. Thereafter, Respondent andthe Charging Party filed exceptions and the Respon-dent filed a supporting brief.The Respondent requested oral argument. Pursuantto the Board's decision to grant the Respondent'smotion, oral argument in this case was heard beforethe Board on December 7, 1970.The Board3 has reviewed the rulings of the TrialExaminer made at the remand hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision, the court's re-mand opinion, the exceptions, the briefs, and theentire record in this case, and hereby adopts thefindings,4 conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.1.Although the Trial Examiner found in hisoriginal Decision that the Respondent discriminatedracially in its assignment of overtime on the panelwatch, the evidence introduced at the remandedhearing convinced him, as it does us, that Respondenthas not discriminated because of race in allocation ofovertime watching on the.panel or in the yard. Indeed,all the evidence introduced on remand indicates thatRespondent allocated overtime hours to employeeswho asked for it regardless of race, and that those1169 NLRB 290.argument and is participating in the disposition of this case.2 416 F 2d 1126Respondent's petition for certiorari dented 396U.S.4 Inthe early part of his Supplemental Decision entitled"Respondent's903.Positionand its Efforts to Change its Image," the Trial Examiner3MemberKennedy, whodid not hear the oral argument,has reviewedinadvertently stated dates as November and December 1967. It is clear thatthe entire record in this case including the argumentsadvanced dung oralthose dates should be 1966.194 NLRB No. 3 86DECISIONSOF NATIONALemployees who did most of the overtime watchingincluded an Anglo, a Latin, and a Negro .5 Further-more, the evidence shows that other Latins andNegroes, as well as Anglos, received overtime watchon the panel and in the yard.We adopt the Trial Examiner's conclusions thattherewas no discrimination in the selection orpromotion of employees to proofchecker positions.Since early 1967, selection for the proof checkerposition has been made after posting. Two postingshave taken place: after the first posting in 1967 aLatin, Nazario Vidaurre, and a Negro, Charlie RayPowell, were selected for promotion to proofcheckerpositions; and, after the second posting in July 1969,another Negro, G. W. Thomas, was selected. Apartfrom the fact that minority group employees wereselected for promotion to these positions, its appearsclear that criteria for these selections were announcedand posted and were based on nondiscriminatoryfactors.We likewise adopt the Trial Examiner's conclusionsthat no racial discrimination was involved in thetemporary transfer of an Anglo, Ronnie Greer, to theproofchecker position for a short time as Respon-dent's credited explanationsetsforth good businessreasons for such a move.2.The ultimate burden of establishing unlawfulracial discrimination remains, as it does with regard toproving discrimination based on union or concertedactivities, with the General Counsel.6 In reaching ourdeterminations here we note that beginning in '1967,Respondent undertook an affirmative antidiscrimina-tion policy which included,inter alia,numerousbulletins announcing Respondent's equal opportunitypolicy and its action program consisting of deliberate-ly upgrading certain minority group members, postingof job openings, training programs, establishment of ajob classification and evaluation program, job qualifi-cation standards, and notification of its "EqualEmployment Policy" to organizations representingminority groups and to the state employment commis-sion.Moreover, in a plant where 85 to 90 percent ofthe employees belong to minority groups, any ofRespondent's actions in running its business andparticularly the job of filling jobs and promotions andthe handing out of overtime work are likely to besubjectofclaimsofdiscrimination,racialorotherwise.? A review of the facts surrounding the Trial5The Charging Party's exceptions in this regard urge us to reverse theTrial Examiner's credibility determinations.After a careful review of therecord,we conclude that the Trial Examiner's credibility resolutions arenot contrary to the clear preponderance of all the relevant evidence andwe, accordingly,find no basis for disturbing those findingsStandard DryWall Products,Inc,91 NLRB 544, enfd. 199 F.2d 362(C.A 3).6At the hearing on remand, much of the evidence was adduced by theCharging Party whose factual allegations,as advanced in the first hearingand in its brief, raised the issue which we now face. We have fullyLABOR RELATIONS BOARDExaminer's specific findings as to the retirement plan,the transfer policy, and the fishing trips forces us toconclude that the Trial Examiner's conclusions are ill-founded.Retirement PlanThe Trial Examiner found that Respondent'sretirement plan, drawn up in 1959, discriminates onthe basis of race in that "it was conceived and isadministered to help the Anglos and possibly theNegroes, but to exclude the Latins. . . ." Allegedlyillustrative of discrimination in its administration isthe case of Mack Jamison, a Negro, who had toinvoke the assistance of the Equal EmploymentOpportunityCommission (EEOC) before he wasfound qualified for retirement benefits. The TrialExaminer concluded that the initial denial of benefitsto Jamison established that the retirement plan wasdiscriminatorily administered. We disagree.Eligible for retirement benefits under the plan areall employees 65 years of age or older who have servedtheCompany for 10 years as regular employeeswithout a break in service. Plant Manager McKinneypresently administers the plan under which fourAnglos and Jamison (discussed hereafter) drawretirement.Another Negro has qualified but haselected to continue working. The record clearlyestablishes that allregular(i.e.,year-round nonsea-sonal) employees, regardless of race who reach the ageof 65 and have 10 years of continuous service qualifyfor retirement benefits. This qualifying standardeliminates seasonal employees, whether they be Angloor Latin or Negro. However inequitable it may haveseemed to the Trial Examiner, discrimination againstseasonal employees in the application of a retirementplan does not in and of itself establish that itsretirement plan was conceived to help Anglos overNegroes and Latins. To the contrary, many moreminority employees numerically could qualify thanAnglos and, percentagewise, only a slightly higherpercentage of Anglos could qualify than Latins. In1966, for example, only 14 Anglos were regularemployees while the Company retained 82 minoritygroup employees as regulars. The record discloses thata greater percentage of Negroes retained jobs duringthe slack season than Anglos (33 percent to 29percent) and that only 7 percent fewer Latins (22percent) retained jobs than Anglos. Inasmuch as aconsidered this evidence,togetherwiththat adducedby the GeneralCounsel, in reaching our conclusion,infra,that the recorddoes not supportthe allegationsin ChargingParty's earlier briefs and does not establish apattern of discriminationby this Employeron the basis of either race ornational origin.'As exemplified by thelackofmeritofallegationsof racialdiscriminationwith respectto overtimework, proofchecker jobs, and asfound hereinafter,with regard to the retirementplan or transfer policy. FARMERS' COOPERATIVECOMPRESSgreater number of Negroes and Latins are in factretained as permanent employees, it is logical toassume that Negroes and Latins have as great anopportunity, if not a greater opportunity, to qualifyfor retirement benefits than do Anglos. Since most ofthe employees of this Employer are seasonal employ-ees, it is not only "most of the Latins and Negroes"who cannot qualify under the retirement plan, but it isalso most of the Anglos as well. Heretofore, the'Boardhas not based any findings of discrimination on suchnondiscriminatory factors as seniority, years ofservice,or regular versus seasonal employment.Contrary to the Trial Examiner, therefore, we find therecord devoid of any evidence that would establishthat the retirement plan was conceived or establishedto discriminate against employees because of theirrace or national origin.Regarding the denial of retirement benefits toJamison as evidence of discriminatory application ofthe retirement plan,McKinney testified that whenJamison retired in 1964,McKinney checked andnoted that Jamison had service breaks in both 1952and 1957 and therefore did not qualify for retirementbenefits.When confronted by an EEOC suit onJamison's behalf in 1969,McKinney talked toJamison who stated he had left the Compress in 1952and again in 1957 at the request of Respondent'smanager,Tom Brown. ThereuponMcKinneychecked with Brown who verified that he very wellcould have requested Jamison to work at the Corpusplant those 2 years. In view of the circumstances,McKinney concluded that Jamison did qualify forretirement benefits and authorized payments to him.The record also discloses that McKinney was notemployed by Respondent when Jamison's breaks inservice occurred nor did Jamison bring such explana-tion to McKinney's attention when he was initiallydenied benefits.While the failure of communicationbetween McKinney and Jamison may have resultedin an initial inequity with respect to Jamison, therecord falls far short of establishing that the denial ofretirement benefits to Jamison was because of his raceor that the retirement plan itself was, therefore,discriminatorily administered.Transfer PolicyThe Trial Examiner also found that the Respon-dent's practice and policy of transferring employeestodifferent jobswithout a change in pay ratesamounts to racial discrimination and continues assuch, citing as examples the Ruiz matter and theGonzales incident. In addition to such incidents, the87Trial Examiner pointed out that most of the perma-nent assignments of minority group employees are tolower paying jobs and most of the permanentassignment of Anglos are to the higher paying jobs.The Trial Examiner reasoned, apparently because ofthisoriginalassignment, that theRespondent's,transfer policy is discriminatory because it "locks" inthe more numerous Latins and Negroes in the lowerpaying jobs while they are working on a higher payingtemporary job and it is not until the Respondentdecides that a "temporary" assignment is a permanentone that the lower paid employees get the higher payrate for that job. As the higher paid employeesconsisting largely of Anglos perform the lower ratedjobs and continue to receive their higher permanentrate, the Trial Examiner concluded that such a policyworks to the mental detriment of the Latins andNegroes.We cannot follow or accept the Trial Examiner'sstrained reasoning. There is no contention or allega-tion before us that the original assignment of jobs wasbased on racial discrimination. Essentially, therefore,the Trial Examiner is predicating his finding of adiscriminatory transfer policy on the premise that theoriginal assignment of jobs was discriminatory andbased on race or national origin, despite the fact thatsuch matter was never alleged nor litigated. The onlyevidence is the opposite-that placement on jobs wasbased on education and qualifications and sinceRespondent used these temporary transfers to judgean employee's qualifications for a higher paying job,the "temporary" transfer in fact offers a lower paidemployee the opportunity to show that he qualifiesand can handle a higher paying job. It certainly doesnot follow as the Trial Examiner found that thetransfer policy "locks" a minority employee into alower paying job.It is true that Respondent has continued to transfermen to lower and higher paying jobs temporarilywithout a change in their basic pay rate, and that"temporarily" can in some instances be for quite sometime. But the issue is not whether the Respondent'stransfer policy was inequitable in that an unreasona-ble time elapsed before employees were awarded thehigher pay scale for a different job. The issue iswhether the transfer policy was discriminatory initself or was discriminatorily applied. The record isclear that the transfer policy was uniformly applied toAnglos, Latins, and Negroes. There is no evidencethatAnglos were given preference in transfers tobetter jobs or that an Anglo temporarily transferred toa higher paying job got the higher rate although aLatin or Negro did not. Conversely, there is noshowing that a Latin or Negro transferred to a lower 88DECISIONSOF NATIONALLABOR RELATIONS BOARDpaying job and lost his higher rate of pay and anAnglo did not.8 The record also discloses that duringbargaining the Union requested that the Companypay at the higher rate after a short period on thehigher scale jobs. It was in this context that the Unionclaimed that Ruiz,a seasonalemployee, should beclassifiedand paid at a higher rate and, at theremanded hearing, that a Latin, Niconar Gonzales,was discriminated against because he received lesspay than others for doing the same work.Ruiz was hired by Respondent as an off-bearer at$1.50 an hoursometimein August 1965. The Unioncontended that he was doing the job of "reweighing"cotton and should be classified as a weigher, aclassification receiving $1.80 an hour. From August1965 until November 1965, two bales of cotton werereweighed. In mid-November, reweighing picked upand Ruiz performed such job off and on until hislayoff in March of the following year. The testimonyof Davidson,as well asMcKinney and Flores, thelatter an employee who relieved Ruiz at the reweigh-ing job, established that the job of "reweighing" wasdifferent from that of a "weigher" in that a weigherwas required to weigh bales at a two or three timesfaster rateand had additional responsibilities, such astagging.Ruiz, as a seasonal employee, was laid off inMarch 1966, and since that time the reweighing hasbecome a steady job. Respondent has also addedduties for the reweigher and such classification now,receivesthe same wage rate as a weigher.As to Gonzales, the record discloses that he hadbeen a seasonal employee since 1956 and that hereceived 5 to 10 cents less an hour for a 2-year periodthan two regular employees who performed the samejob as Gonzales. According to McKinney's testimonythe two regular employees, Speegle, an Anglo, andTyron, a Negro, had received a rate raise during theoff-season and merely retained it when they were usedin stencilingjobs (Gonzales' job) during the busyseason.The Trial Examiner concluded that the Ruizmatter and the Gonzales incident were evidence of thediscrimination .9 We disagree.The facts regarding Gonzales' wage rate wereadequately explained in terms other than race, andthe Trial Examiner's own description of the addedresponsibility and "newly-created job" after Ruiz hadleft his "reweighing" position more than adequatelydemonstrates that Ruiz was not paid less because hewas Latin, but convincingly proves he was paid less8The nondiscriminatory application of this transfer policy is furtherdocumented by testimony in the remand hearing, and the conclusion of theTrialExaminer, that a Negro, Powell, was temporarily transferred to alower paying jobanddid not lose his higher rate of pay.9Differences in pay between regular and seasonal employees ispracticedinmanyindustries and we, therefore, do not accept the TrialExaminer's conclusion that because Gonzales was paid less for the samework, it amounted to "discrimination in favor of the other two racesbecause he had fewer responsibilities. Unlike ourdissenting colleague,we do not attempt to judgewhether the new duties were "impressive"-we findthat after Ruiz left, additional responsibilities atta-ched to the reweighing job. Respondent's overwhelm-ing evidence in regard to the Jesse Ruiz wage ratematter leaves no room forinferences.Accordingly, wefind that neither Gonzales nor Ruiz was discriminatedagainst because of national origin or race. We furtherconclude, for the reasons previously noted, that therecord does not establish that Respondent has apolicy or practice of invidious racial discrimination inthe application or maintenance of its transfer policy.Fishing TripsThe final finding by the Trial Examiner of invidiousracialdiscrimination practiced by the Respondentinvolved segregated fishing trips, or, as the recordrevealed, segregated fishing trips in 1966. Apparently,fishing trips are sporadic affairs sponsored by theRespondent. In March 1966, a group of employeesapproached McKinney and requested time off to gofishing.McKinney passed the request to Tom Brown,who liked the idea so well that he not only gave theemployees permission to go and said that Respondentwould pay their expenses, but he also decided to goalong and take his wife. Others then asked to bringtheir wives, and the group divided into two separatetrips, the first with wives and the second withoutwives.Only those employees who had asked to gowent on these trips, which consisted only of Angloemployees. Later, in June, Respondent did publicize afishing trip and anyone who wanted to go was allowedto go with Respondent paying all expenses. All threetripswere of about the same duration, although thetrips in March were a greater distance from the plantsinceMcKinney was unable to arrange accommoda-tions for the same spot in June. The Trial Examinerconcluded that the segregated fishing trips provedthatRespondent has a policy and practice ofinvidious discrimination against its minority employ-ees.Despiteminor factual discrepancies in the TrialExaminer's findings,10 it does appear that the Compa-ny joined in an employee-initiated fishing trip andfinanced fishing trips inMarch 1966 that weresegregated as to sex and race. Later in June of thatsame year the Company sponsored a fishing trip inwhich all employees regardless of race or origin wereagainst Latins."10For instance,(1)the segregated trips inMarch were the onlyincidents on record of segregated groups,(2)McKinney did not go on theJune 1966 trip althoughhe had goneon other integratedtrips; (3) there isno evidenceof whetherany supervisors went onthe June 1966 trip; (4)Respondent did mention the fishing trips in its postednotices; and (5) therecord reveals that someminority groupemployees were awareof the trips. FARMERS' COOPERATIVE COMPRESSpermitted to participate. The record does not discloseany other instance of company-financed socialactivities that were segregated and the March fishingtrips are the only instances disclosed by this record.Moreover, it appears that the Company sporadicallysponsors fishing trips that are open to all employeesirrespective of race or national origin. In view of theexplanation as to how the March fishing tripsoriginated, the fact that there was no evidence thatany minority group employees asked to go on either ofthe March trips and were refused, and the Company'sgeneral policy of sponsoring fishing trips open to allemployees, we conclude that such conduct standingalone does not constitute invidious racial discrimina-tion as expressed by the court in its order of remand.Moreover,we note that Respondent, since theinitiationof its affirmative action program, hasaffirmatively stated in its posted notice that everyemployee is to be treated equally, without regard torace, in participation in all company-sponsoredactivities, and has specifically mentioned the fishingtrips.Accordingly, we conclude, contrary to the TrialExaminer, that in the circumstances related thefishing trips in March do not establish that Respon-dent has a policy and practice of invidious discrimina-tion against its minority employees.3.In examining the policies and practices of theRespondent, we, like our dissenting colleague, are notunmindful of the work force statistics as they existedprior to the first hearing in this case; particularly, asthey show that no supervisory positions were thenheld by minority group employees. The record showsthat in 1966 all 10 of Respondent's supervisors wereAnglo. However, by the time of the second hearingRespondent has promoted three persons from minori-ty groups to supervisory positions through its affirma-tive action program. Clearly Respondent has aban-doned its arguably discriminatory past practices,although there may be some uncertainty as to whetherRespondent's recent promotions have fully rectifiedthe effects of past discrimination concerning supervi-sory positions. This uncertainty persists, at least inpart, because that earlier practice was not alleged tobe a discriminatory practice and was not fullylitigated.We conclude, based on this record, that suchuncertainty should be resolved in Respondent's favor.We note, first, that Respondent took the initiativeprior to the first hearing in implementing an affirma-tive action program whereby it notified not only all itsown employees of a nondiscriminatory policy, but italso notified employment agencies, minority groups,and other community organizations. As a result of itsimplementation of this affirmative action program,Respondent deliberately promoted minority group11Such a finding, however, does not affect our previous determinationthatRespondent failed to bargain in good faith with the Union over89members to foreman positions, employed minoritygroup persons in its office and IBM department, andhas followed a nondiscriminatory policy in promo-tions since, as illustrated by its promotions toproofchecker positions. Finally, we note that at thetime of the second hearing, 3 of the 10 supervisorypositions currently in existence were held by minoritygroup employees. These three are the only supervisorypromotions disclosed by the record.We simplycannot say, from such proof, that Respondentmaintains a policy of invidious discrimination againstitsminority employees in regard to promotions tosupervisory positions.4.The Charging Party has excepted to the Board'sfailure .to order, and has renewed its request for,Respondent to make the employees whole for gainslost as a result of Respondent's refusal to, bargain ingood faith. For the reasons explicated inEx-Cell-OCorporation,185NLRB No.20,Heck's, Inc.,191NLRB No. 146, and relatedcasesas cited therein, aswell asH. K. Porter Co., Inc. v. N.L.R.B.,397 U.S. 99,we hereby deny this request. We would not, in anyevent, find this an appropriatecaseto exercise suchauthority as Respondent's defense has presentedsubstantial issues for decision.5.The Charging Party further urges a finding ofinvidious racial discrimination by Respondent againstitsminority group employees in regard to jobclassifications and wages, based mainly on numericalpossibilities.However, more than just numbers arerelevant,particularly in view of testimony thatqualifications governed in promotions and transfers.The fact that the pattern of distribution of moredesirable jobs and wage rates among employeesremains weighted against minority group employeesdoes not establish that the Respondent deliberatelydiscriminated in the assignment or distribution ofthese jobs on the basis of race or national origin ratherthan on the basis of qualifications. Indeed, the recordshows that many of the employees could not read orspeak English. Discrimination can become a many-sided and nebulous thing.While the record mayestablish that the Respondent was initially indifferentto current social objectives which seek to upgrade anddevelop capabilities of minority employees, we are notprepared to find the Respondent has engaged ininvidious racial discrimination because of its merefailure to initiate an affirmative action program at anearlier period."Accordingly, we find upon the record as a whole,that the evidence does not support a finding that theRespondent has maintained a policy and practice ofalleged racially discriminatory practices and other grievances of theemployees. 90DECISIONSOF NATIONAL LABORRELATIONS BOARDinvidious racial discrimination against its employeeson account of their race or national origin.12MEMBER JENKINS,dissenting:In remanding this case to us, the court of appealsheld that an employer's maintenance of racialdiscrimination in his employment practices violatesSection 8(a)(1) of the Act because it creates an"unjustified clash of interests" among the employeeswhich tends to reduce their ability to work in concerttoward their legitimate goals, and because it createsamong its victims "an apathy or docility" whichinhibits them from asserting their rights in theemployment relation.SinceSteele v. Louisville & Nashville Railroad Co.,323 U.S. 192, racial discrimination in employment,whether by unions or employers, has been unlawful.When done by unions, it violates the union's duty offair representation of all employees equally, imposedon the union by virtue of its statute-conferred statusas the exclusive representative of the employees.Concerted activities in the absence of a union are aswell protected by the Act as such activities through aunion. These principles apply under the NationalLabor Relations Act to the same extent as under theRailway Labor Act.Ford Motor Co. v. Huffman,345U.S. 330;Wallace Corp. v. N.L.R.B.,323 U.S. 248;Humphrey v. Moore,375 U.S. 335;Vaca v. Snipes,386U.S. 171.This statutory protection thus carries with it thesame freedom from the interposition of racial road-blocks in either case. This duty under this Act, not tocreate racial obstacles in the employment relation,includes the employer as well as the union-represent-ed or unrepresented employees. If a union is present,racial discrimination by the employer interferes withand restrains the union in its performance of its dutyof fair representation. If no union is present, theemployer's racial discrimination interferes with andrestrains the employees in their concerted activitieswhich, because they are within the protection of thestatute,must be treated on both sides so as not to runafoulof constitutional limitations, including theconstitutional prohibition of racial discrimination.That racial discrimination in employment has beenmade specifically unlawful by Title VII of the CivilRights Act of 1964, P.L. 88-362, Secs. 701-716, 78Stat.253-266, 42U.S.C. 2000e-2000e-14, 1964,reinforces but is hardly necessary to this conclusion.It is the divisiveness, induced and fostered amongthe employees by the "clash of interests" which theemployer's racial discrimination creates, which is thesource of the unlawful restraint and interference with12Respondent contends that it was denied due process in that thecomplaint never alleged nor was it ever put on notice during the remandedhearing that its retirement plan or transfer policy was alleged to bediscriminatory and that it was not until the Trial Examiner's Supplementalthe employees' exercise of their concerted rights. Theemployees are forced to expend their time, effort, andmoney to eliminate a condition of employment basedon invidious differentiation (race) which is unlawfuland thus should never have existed. This discrimina-tion may induce in its victims an apathy or docilitywhich also inhibits and restrains their exercise ofconcerted rights, in further violation of the statute, asthe court of appeals has pointed out to us. Suchapathetic docility, plain enough in thiscase, is anothermanifestation of the root evil, divisiveness among theemployees, which is created by racial discrimination.However, if the employees' reaction were not a cowedapathy, but overt militancy, or a firm determinationand planned design to end the invidious racialdifferentiation, the violation would be equally plain, ineach case. The diversion of effort toward eliminatingthatwhich never should have existed and thecramping frictions and hostilities within the employeegroup would nonetheless persist in about the samedegree as where the reaction was apathy.For, the reasons described earlier, the court ofappeals held that "an employer's policy and practiceof invidious discrimination on account of race is aviolation of Section 8(a)(1)" and remanded the case tothe Board "for hearings on whether the company herehas such a policy and practice." For purposes of thiscase, therefore, the law is that racial discriminationviolates Section 8(a)(1). The only issue before us iswhether Respondent's employment practices or poli-cies were racially discriminatory. To this I turn.At the time of the original hearing in this case, 85percent to 90 percent of the work force at Re-spondent'splantwereminoritygroupemployees-Mexican-Americans (hereafterChica-nos) and Blacks.Noneof them held a supervisoryposition. Twelve percent to fifteen percent of the workforce was Anglo. Anglos heldallof the supervisorypositions. Anglos also heldallthe salaried positionsand about 85 percent of the higher paying jobs. Suchstatistics, in themselves, sufficiently demonstrate theexistence of racial discrimination. "In cases concern-ing racial discrimination,`statisticsoften tellmuchand Courts listen.' "Parham v. Southwestern BellTelephone Co.,433 F.2d 421 (C.A. 8). The statisticsthere were similar to those here. The employer there,as does the Employer here, contended: that the jobplacement of its employees was based on, as mycolleagues phrase it here, "education and qualifica-tion"; that most of its job applicants were recruitedthrough its existing work force; that except forcommon laborers a high school diploma was re-Decision issued that it was aware that such matters werespecifically inissue.In view of our findings herein,we find it unnecessary to pass on suchcontentions. FARMERS' COOPERATIVE COMPRESS91quired; and that passing of standardized tests measur-ing aptitude and educational levels was also required.The court concluded that this defense showed onlythat the employer's practices "appear[ed] neutral ontheir face" and that "as a matter of law" the statisticsestablished the existence of racial discrimination. Ifthe courts listen to what the statistics tell, the Boardcan hardly stop its ears.When the statistics show that the job placementstandards operate to disqualify racial minorities "at asubstantially higher rate than white applicants," suchstandards are unlawful unless they can "be shown tobe related to job performance,"Griggs v. Duke PowerCo., 401 U.S. 424. In the present case there has beenno showing, nor even an attempt at one, that thestandardsRespondent and my colleagues rely onwere in anyway related to the performance of all,some, or indeed any of the various jobs at theEmployer's plant. All we know is that in the majority'swords, "education and qualification" standards exist-ed, apparently including the ability to read and speakEnglish. But this does not show the absence of racialdiscrimination, for "practices, procedures or testsneutral on their face, or even neutral in terms of intentcannot be maintained" if they operate to continue andsustain racial disadvantage in employment, unrelatedto job performance. "What is required by Congress isthe removal of artificial, arbitrary and unnecessarybarriers to employment when the barriers operateinvidiously to discriminate on the basis of racial orother impermissible classification. . . . The Actproscribes not only overt discrimination but alsopractices that are fair in form, but discriminatory inoperation."Duke Power Co.,401 U.S. at 431,13By accepting Respondent's defense that the raciallydiscriminatory job assignment results (the existence ofwhich Respondent and the majority do not contest) ofits employment practices were the consequence ofapplying its standards rather than of any intent todiscriminate, the majority is holding that unlawfuldiscrimination can be proved only if a hostile intent orpurpose to discriminate is shown. Whatever may oncehave been the merits of examining the employer'ssubjective intent, his "good faith" or "bad faith," 14this position has now been foreclosed by the Courts.As the Supreme Court held inDuke Power,"goodintent or absence of discriminatory intent does notredeem employment procedures or testing mecha-nisms that operate as `built-in headwinds' for minori-ty groups." 401 U.S. at 432. And inSouthwestern Bell,13ThoughDuke PowerandSouthwestern Bellarose under the EqualEmployment Opportunity Act rather than the National Labor RelationsAct, it is limiting or classifying employees "because of race" which theformer Act proscribes,and that Act contains nothing to indicate that this isdifferent in any respect from the "racial discrimination" whichSteele,supraand subsequentcasesproscribe under the NLRA; accordingly thecited cases are equally applicable here."[t ]he statistical evidence introduced by Parhamclearly demonstrated the Company's discriminatoryemployment practices from July 2, 1965, untilFebruary 1967, notwithstanding its previously-an-nounced [1964] policy of equal employment opportu-nities." 433 F.2d 421, 426.Respondent transferred its employees from the highpaying jobs to low paying jobs, and vice versa. Intransfers down, the transferred employees (practicallyallAnglos because they held practically all the highpaying jobs) retained the high rate while theyperformed the low rate jobs. In transfers up, thetransferred employees (practically all Chicanos orBlacks because they held practically all the lowpaying jobs) were paid only the low rate while theyperformed the high rate work. The statistical messageis clear: there is a double discrimination in that theBlacks and Chicanos receive less pay for doingAnglos' usual work and, the Anglos receive more payfor doing the Blacks' and Chicanos' usual work. Thefact that this dual discrimination may be rooted in aninitial discriminatory choice of employees for jobs, achoiceRespondent seemingly concedes occurred,cannot justify its continuation as new transfers occur.Neither does Section 10(b) bar relief from thosetransferswhich occurred within the 10(b) periodmerely because the initial discriminatory job assign-ment occurred outside the 10(b) period.My colleagues conclude that there is no discrimina-tion in this unequal payment because the "transferpolicywas uniformly applied" to all three racialgroups. This is the kind of uniformity or equality inthe law which forbids the rich and poor alike to sleepunder bridges or permits the elephant and the roosteruniform freedom to dance among the chickens. As theSupreme Court said in rejecting a similar argumentthat equal protection was assured in racial covenantcases because the courts stood ready to enforceantiwhite covenants as well as antiblack cases. "Equalprotection of the law is not achieved through theindiscriminate imposition of inequalities"Shelley v.Kraemer,334 U.S. 1, 22. But even apart from theheads-I-win,tails-you-losecharacterofthis"uniformity," the specific examples cited by mycolleagues to show the absence of discrimination inpay rates demonstrate just the reverse. Thus, theyargue that because the pretransfer rates are retainedonly while the transfer is regarded as "temporary" bytheemployer, there is no discrimination. But"temporary" here can mean for months, or for as long14TheBoard has in other areas of the statute, and in line with thesecular developmentof thelaw in other fields, found inquiries intosubjectivemental attitudes to be unrewarding in terms ofprobative value,and unreliablefactually, andhas with court approvalrecently moved awayfrom thisthicket.GisselPacking Co. v N.L.RB.,395 U.S. 575. See also theconcurring opinioninAaron Bros.,158NLRB 1077. The majority'snostalgiahere for an approachfound ineffective elsewhere is puzzling. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDas an entire season, and there is no evidence offered,asDuke Powerrequires the employer to do, to relatethis "temporary" element to its refusal to pay thegoing rates for the jobs. And in- the case of Gonzales,they find the absence of discrimination in the fact thathe was a seasonal employee-apparently on theground that it is permissible to discriminate againstseasonals (only about I out of 10 of whom, on thisrecord, is an Anglo),15 since they state in footnote 9that seasonals (even though they are employeesentitled to the protection of the Act) may be treateddifferently, and there is no other evidence to relate, asDuke Powerrequires, the seasonal character ofGonzales' work to the necessity or propriety of lowerpay for the same work. In the case of Ruiz, he waspaid only $1.50 an hour while "reweighing" cottonwhen the weigher's job paid $1.80; but since Ruiz leftthe reweighing job, the rate for it has been raised to$1.80 because of the addition of "new duties,"consisting of checking the marking of the bills,watching out for broken bands, and watching to seethat the bales are not mixed with others. These "newduties" are hardly impressive, and indeed it wouldappear that most of them could hardly be new. Theflimsiness of the explanation for the underpayment ofRuiz indicates, if further indication were needed, thatRespondent practiced racial discrimination in its paypolicies.Respondent concededly organized and paid for twoextended vacation fishing trips for Anglo employeesin 1966 from which Blacks and Chicanos wereexcluded, and a third trip to a closer location, onwhich employees of all three racial groups wereinvited by Respondent. My colleagues conclude thatthis action did not amount to racial discriminationbecause (1) the first two trips were initiated by arequest from Anglo employees and it was thereforelawful for Respondent to limit the attendance toemployees of the same racial group as those makingthe request, and (2) the difference in location of thethird trip resulted from Respondent's inability toarrange accomodations in June at the earlier location.These "explanations," which my colleagues acceptas -justification of the discrimination, are in factthemselves substantial evidence of Respondent'sracially discriminatory practices. The fact that theinitial request for a trip came from some of the Angloemployees and the first two trips were thereafterconfined by the Employer to this racial group tells usas plainly as we need to know that both Respondentand its employees understood the existence andapplication of racial discrimination in Respondent'semployment. But what is more important, the fact15During the 1966 slack season 224 Chicanos and 38 Blacks did notwork, as against only 33 Anglos who did not work, out of the totalcomplementof 391 employees.that the request to discriminate (as Respondentunderstood it) originated with the employees ratherthan Respondent cannot excuse Respondent's actionin acceding to the request. There is no principle of lawwhich excuses unlawful conduct on the ground that athird party requested the actor to do it. The illogic isevenmore egregious where the request, as here,originateswith the beneficiaries of the unlawfulconduct. And the fact that Respondent's inability tobook the same location caused the third, nondiscrimi-natory trip to be taken to a closer and allegedly lessdesirable location cannot justify the difference incharacter of the trips, for, this difference was theproduct of Respondent's discrimination in limitingthe first two trips to Anglos at times when itwas ableto engage the more desirable site.ConcerningRespondent's retirement plan,mycolleagues correctly state that from the plan's eligibili-ty requirements-nonseasonal employees 65 years oldwith 10 years of continuous service-and from thenumbers of each racial group in the nonseasonal orregular complement, it would appear that "manymore minority employees numerically could qualifythan Anglos", and that the percentages who would beable to qualify were not significantly different in eachgroup. But the reality differs from this appearance.Until 1964 four Anglos had qualified for retirementbenefits, andnomember of either minority group hadqualified, despite the fact that the numbers in eachgroup (on which my colleagues rely) would indicatethat about 19 Chicanos and about 6 Blacks wouldhave qualified had the treatment of all groups beenequal.16Here again, the statistics tell us a great deal, and wemust listen. Their significance is increased by the factthat in formulating the plan, Respondentknewtheemployment history of its employees and could tailorthe eligibility requirements in favor of one group oranother. The message of the statistics is reinforced bythe treatment meted out to the first member of aminority group to assert a claim to retirementbenefits,Mack Jamison, a Black. When Jamisonretired in 1964 and requested the benefits, overseerMcKinney noted that Respondent's records showedbreaks in Jamison's service in 1952 and 1,957. In fact,these "breaks" were caused by Jamison's havingworked at another of Respondent's plants at Respon-dent's request, and did not disqualify Jamison. SinceMcKinney had not been in Respondent's employwhen these "breaks" occurred, the usual reactionwhen Jamison made his claim would have been forMcKinney to inquire of Jamison or managementconcerning the facts of the "breaks." McKinney's flat16 In 1966 the regular employees comprised63 Chicanos, 19 Blacks, and14 Anglos. FARMERS'COOPERATIVECOMPRESS93denialof Jamison's claim indicatesMcKinney'sunderstanding of Respondent's discriminatory prac-tices,and the inaccuracy of Respondent's recordswhich resulted in the denial is further evidence ofthose practices. Jamison's failure to explain the natureof the breaks to McKinney when his claim was deniedindicates, not that Respondent made an honest error,but that Jamison also understood Respondent'scommitment to discrimination. It was only whenconfronted by an EEOC suit on Jamison's behalf thatRespondent acknowledged error and gave Jamisonthe retirement benefits to which he was entitled.17This enforced repentance is no assurance of theabsence of discrimination in the past or its eliminationin the future, since "[s]uch actions in the face oflitigationare equivocal in purpose, motive andpermanence."Jenkins v. United Gas Corporation,400F.2d 28, 33 (C.A.5);Parham v. Southwestern BellTelephone Co.,433 F.2d 421, 426.For these reasons, and for the reasons given by theTrial Examiner, I would affirm his decision findingthat Respondent violated the Act by discriminatingon racial and ethnic grounds in its employmentpractices and policies.17Equally unimpressive is the promotion of three minority employees tosupervisory positions after the complaint in this case issued. Responding tolitigationmay be characterized in many ways, but not as affirmativeaction.TRIAL EXAMINER'S SUPPLEMENTALDECISIONALBA B. MARTIN, Trial Examiner: On June 23, 1968, theNational Labor Relations Board issued its Decision andOrder in the above-entitled proceedings finding thatRespondent had engaged in and was engaging in certainconduct in violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended (the Act), by numerousactsof interference, restraint and coercion; and wasviolating Section 8(a)(5) of the Act by refusing to bargain ingood faith over the terms and conditions of employment,including the conditions of racial discrimination. TheBoard ordered Respondent to cease and desist therefromand to take certain affirmative action to remedy the unfairlabor practices. Subsequently, the Union filed a Petition forReview in the United States Court of Appeals for theDistrict of Columbia Circuit, claiming that the Board'sOrder was too limited; the Respondent filed a Petition toReview and set aside the Board's Order; and the Boardfiled a cross-petition for enforcement of its Order.On February 7, 1969, the Court handed down its Opinionenforcing the Board's Order. However, under the circum-stances of the case, the Court remanded the case to theBoard,without staying enforcement of the Order, to1169 NLRB No. 70. The Board adopted, with some modifications notpertinent to this remand,the findings,conclusions,and recommendationsof the TrialExaminer's Decisionof June 23, 1967.2Thereafter on April 15, 1970, Respondent filed a letter which was arequest for permission to file a reply brief and also the brief. On May 18 Iissued an Order to Show Cause as to why I should not accept this letter asdeterminewhether the Respondent has a policy andpractice of invidious discrimination against its employeeson account of their race or national origin, and, should theBoard find that such a policy and practice exists, to devisean appropriate remedy. On March 19, 1969, the Courtentered its Decree enforcing the Order and remanding thecase to the Board for further hearing consistent with itsOpinion.In footnote 12 of its Opinion, the Court stated:The posture of thiscase leadsus to order a remandon thisissue.The unfair labor practice hearing a amstthe company included a charged violation of § 8(a)(5)for failure to bargain about racial discrimination.However, the Board's General Counsel explicitly didnot proceed on a theory that the discrimination itselfviolated § 8(a)(1). As noted, evidence indicating racialdiscrimination was produced to aid in finding whethertherewasa § 8(a)(5)bargaining violation. Thus thematter of the company's racial policies was litigated andthe Examiner found, and the Board agreed, that thecompany did practice racial discrimination, We think,however, that in fairness to the company it should havean opportunity to have the matter more fully litigated,with notice that the questionof a § 8(a)(1) violation isspecificallytobe determined.Thus the case isremanded to the Board to conduct such a hearing.On October 9, 1969, the Board remanded the case for afull hearing before me under the Court's remand, and for asupplemental decisioncontainingfindings of fact, conclu-sions of law, and recommendations.The remand hearing was held before me in Lubbock,Texas, on January 20-23, 1970. The General Counsel, theUnion, and Respondent were all represented by counsel.All parties had full opportunity to adduce testimony and tocall and cross-examine witnesses, and they all exercised theopportunity. After the hearing all parties filed briefs, whichhave been duly considered.2I.THE ALLEGED RACIAL DISCRIMINATIONA.Respondent's Position and its Efforts To Changeits ImageRespondent contended that it has not and is not engagingin racial discrimination among its employees, that any suchdiscrimination is not invidious discrimination, and that ithas taken steps to correct any erroneous notions to thecontrary.Shortly before the original hearing before me during thethird week of January 1967, and after the complaint hadbeen served upon Respondent in early November 1967,Respondent undertook to correctits"image"with itsemployees, its customers, and the public. It was assisted inthis endeavor by its principal attorney, Mr. Price, who hadbeen Respondent's principal negotiator in the negotiationswith the Union which resulted in the Board's Order and thea reply brief.The General Counsel filed a response and a copy of a letteraddressed to me datedApril 21,which had not theretofore reached me.The Unionfiled a letter in opposition.I have read and considered all thesedocuments and I accept Respondent's April 15 letter as a reply brief. All ofthese documents are grouped togetheras T.X.RemandExh. la-c, and arefiled with the G.C. Remand Exh. The record is here corrected 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt'sDecree. In late December 1967, Manager TomBrown instructed Assistant Manager Rex McKinney to callPrice to see if he had any suggestions for a course of action.After talking with Pnce,McKinneywrote Brown ahandwrittenmemorandum reading as follows, whichBrownokayed and dated January 3, 1967:Tom:John Price says the main difference is what we donow and what we might do is to assume obligation ofsurfacing qualifications of minority groups and unedu-cated workers. Now, we leave it to each individual tobring to our attention his qualifications. For example, ifa crew of thirty-five men are working together, some ofthem will show initiative, sharpness, ability to think,ability to read and write and hustle. The ones that doare naturally picked by the foremen to do pencil jobsand other jobs which seem to be better. This means theman who sells himself and his qualifications gets thebest deal.When we start hiring in the season, most oftheMexicans and Negroes who apply are school drop-outs without skills and are obviously not pencil men.They obviously look and act like laborers. But we havequite a few Anglos who are high school graduates apply.They want to use this job as a stepping stone to a betterjob, so they sell their qualifications. Theyjust look andact sharper than the uneducated Mexicans or Negroes.So they get the breaks first.Pnce says what we should do is to assume theobligation of getting the Mexicans and Negroes to sortof come out of it and show what they can do. Then, ifwe can make them pencil men in spite of their loweducation, we should do so. He suggests we shouldinclude in our program some way of motivating theuneducated employees to make them want the penciljobs and also include some way of encouraging them togo about ' it. And then going further, we should trainthem for the time they can get a better deal, even whenwe don't have something going on for them at the time.The program should include:1.Discover better qualified employees by:a.Broader base of labor source of penciljobs: (1) Let everyone know we will hire qualifiedminority people for pencil jobs, (2) see if we haveon the crews pencil men that we don't knowabout.b.Motivate all employees by: (1) Makingsomeappointments from the present employees tobetter jobs, regardless of the feeling we may createthatwe are discriminating against whites. Thiswill show all employees they, too, can get a betterjob here, regardless of race or education, (2)encouraging everyone to apply for a job thatmight open up.c.Train men so that when a better deal doesopen up, we can promote them on qualification.Within a few days thereafter McKinney submitted toBrown a memorandum reading as follows:PROBLEM: Even through the company selectedemployees over the years on qualifications, it looks likeon paper we favored Anglos.Goal:1.Show the world every employee has an equalopportunity to get ahead at the compress.2.Establish a program whereby we will not lookbad on paper or actually let anybody favorone raceover another. (or anything except qualifications)Strategy:Compresswill assumeobligation to surfacequalified workers to take pencil jobs and skilled jobs inspite of education or race.1.Broaden base of source of pencil men and skilledmen.2.Motivate all workers to show compress theirqualifications.3.Help workers to become qualified.ACTIONS1.Notice to employees regarding opportunity inpromotion and job assignments.Make sure eachemployee gets notice.2.Write various employmentagenciesand minorityorganizations.3.Make a Mexican and a Negro foreman.4.Employ minority group person in office and IBMdept.'5.Establish job classification and evaluation pro-gram.6.Set up posting system and committee and forevaluating.7.Establish standard for qualifications.a.Skill.b.Ability.c.Efficiency.On the top of this document Brown wrote "0 K TomBrown."Respondent began carrying out this "action program"immediately. About January 15, 2 days before the originalhearing, for the first time in its 18 years of life Respondentappointed someone other than an Anglo as foreman; itappointed a Negro as foreman. About the same time ittransferred a Negro male employee from the plant to theIBM room, and a Latin woman from the shipping desk tothe office as a secretary. Although there was no specificproof on the subject, the entire record supports theconclusion, which I reach, that these were the first Latinand Negro employees in the IBM room and the office.In January, also, Respondent handed to each employeeworking and mailed to each striker four communicationsover the signature of Tom Brown, compress manager. Thecommunications read as follows:All employees are being asked to confer with amanagement representative concerning discriminationin accordance with the enclosed notices. We-invite youto telephone the company for an appointment so thatyou may participate in such a conference.Enclosed with this letter are two notices which you willseeposted at the plants of Farmers CooperativeCompress in the places where employee notices arenormally posted. These notices speak for themselves.We invite you to read them with care, understand them,and if you do not understand ask your supervisor toexplain them.In the near future you will be talked to individually by a FARMERS' COOPERATIVECOMPRESS95management representative concerning these matters.In the mean tune, please understand this Company'spolicy concerning discrimination among employees onaccount of race. Our policy is to treat every person in areasonable and fair manner without regard to race.Should any employee feel that he has been discriminat-ed against because of his race, he is urged to make hisviews known without restraint inanymanner. Hisviewpoint will be given full and fair consideration. If itisdetermined that he has been unequally treated, thecompany will take remedial action to correct thesituation.NOTICERecently Farmers Cooperative Compress has beenaccused of discrimination in that not all employees havebeen given equal opportunity to engage in Companysponsored activities. For example, it has been said thatthe opportunity has not been equal for all racial groupsto participate in Company sponsored bowling leaguesand fishing trips.This notice will advise each employee that FarmersCooperative Compress desires and intends for everyemployee to be treated equally, without regard to race,in participation in all Company sponsored activities.Some employees have indicated that they have not beenmade to feel welcome to use the coffee room at theCompany office because of their race. Please accept thisnotice as an invitation for each and every employee touse the coffee room if it is his desire to do so and if it isconvenient to do so.NOTICEThere hasbeen some recent criticism of FarmersCooperative Compress in respect to opportunity inpromotion, equal pay for equal work, and jobassignment.It has been said that the Company has notgiven equal opportunities in these areas to MexicanAmerican and Negro employees.This notice is to advice each employee that theCompany does not intend to and will not discriminatein any respect againstanyperson on account of his race.Please understand that the Company encourages eachone of you to make known to the Company your desiresfor promotion and work assignments. Please bring toour attention your qualifications and desires in theevent you wish to be considered for assignment to aparticular job.Your statement in this regard will beappreciated.Whena work assignment is madeyou willbe given full consideration without regard to your race.The Company intends to be an equal employmentopportunity employer within the full meaning and spiritof the words.In additionRespondent communicated the abovemessages orally to the various crews who were working.Additionally, about January 18, 1967, the day the originalhearing opened, Respondent sent a letter to numerousemployment agencies and concerned groups reading asfollows:Farmers Cooperative Compress is an equal employmentopportunity employer. Should you refer applicants foremployment to this company such applicant should bereferred to us without regard to race.In the event you know of any person at this time of aminority race or ethnic group who may be qualified forwork at this company,please feel free to ask that personto make application for employment here.The addressees of this letter included the Texas Employ-ment Commission, the G.I. Forum, the Community ActionForum, LULAC, a Latin-American Organization, theLeague of United Latin American Citizens, the NAACP,and the Union.Additionally Respondent issued instruc-tions to its supervisors,in groups and individually, thatunder no conditions was an employee to be treated anydifferently from others because of his race.As a part of its action program Respondent instituted aprogram of posting notices of openings in the higher-payingjobs, of accepting bids from all employees regardless ofrace,and of having the applicants evaluated by acommittee of three consisting of AssistantManagerMcKinney,Plant Superintendent Smith,and the foremanof the department where the opening occurred. Under thisprogram Respondent posted two mechanics' jobs, one in1967 and one in 1969,a clerical job in the office in 1967,two foremen's jobs in 1969,a night service job about March1968, and a shipping clerk job in late 1969. AssistantManager McKinney testified without contradiction that allof these jobs were filled without regard to race.In additionRespondent posted notices of job vacancies for three proof-checker jobs, which were the subject of much testimonyhere,and which are considered below.Also Respondent instituted a training program.McKin-ney testified without contradiction that to fill a vacancy inthe welding shop Respondent transferred a Latin to it fromanotherdepartment to train him and give him anopportunity to do the work and learn more about it, "eventhough we probably could have hired a better welder for thesame money outside the Company."In addition Respondent established a job classificationand evaluation program,which set forth job classifications,the rates of pay, and the duties of each job. The first jobclassificationswere effective October 1, 1967. Revisedclassification lists were made effectiveJuly 1, 1968, andJuly 1, 1969.In the fall of 1967 Respondent posted and gave to eachemployee a notice entitled "Equal Employment Policy"reading as follows:We wish to emphasize the Company's fundamentalpolicy of providing equal opportunityin all areas ofemployment practice,and in assuring that there shall beno discrimination against any person on the grounds ofrace,creed,color or national origin.The policyextends to hiring, working conditions,employee treatment, training programs,promotions,fringe benefits, use of Company facilities and all otherterms and conditions of employment. The Companyencourages all employees to exercise their rights underthis policy.The importance of fulfilling this policy cannot beoveremphasized. Any violation of the letter or spirit ofthis policy by any employee of this Company shall 96DECISIONSOF NATIONALLABOR RELATIONS BOARDresult in disciplinary action including, where appropri-ate,discharge.Specific instructions for affirmativeaction to implement this policy will be issued.Upon all of the above evidence I conclude that on thesurface,at least,Respondent undertook, beginning in early1967, to have a policy and practice of not discriminatingagainstits employees on account of their race and that thispolicy and practice has been followed since then to somedegree,at least.Although Respondent contended that thispolicy and practice was voluntary on its part, it is quiteevident that it came about as the result of the organizationof the employees, the negotiations, and the original stagesof this proceeding. Respondent had been in existence forsome 18years and had never gotten around to announcingsuch a policy and practice until the employees organizedand the Union initiated this proceeding.B.Filling the Proof Checker JobsAt all times of concern herein the proof checker job hasbeen one of Respondent's highest paying jobs, and as suchAnglo jobs in the eyes of the Latin group. Of the 10 proofcheckers listed in a company supplied list of employees asof February 24, 1966, 9 were Anglos and 1 was a Latin.Twice under its action program Respondent has posted andfilled proof checker jobs, in June 1967 and in July 1969. Onthe first occasion Respondent gave applicants a test. TheGeneral Counsel contended that Respondent's failure tofollow the results of the test in making appointments wasevidence of racial discrimination.On June 28, 1967 Respondent posted a notice reading asfollows:Everyone who applied for the proof checking jobsreport to the office tomorrow morning 8:00 to takecompetitive tests to establish qualifications for thesejobs. Thesetests arenot difficult andwill notbe to findout what you know about proof checking. They aredesigned to indicate ability in reading and writing andcomparing numbers. According to the signatures madethepersonsbelow should be present tomorrowmorning:Twenty-fivenameswere listed.A few days later the three-man management committeeposted its selection of the two applicants who rankednumber one and number two on the test. The first was aLatin, the second a Negro. The reasons for the selectionswere given as follows:SelectionTwo applicants were accepted, Nazario Vidaurre andCharlie Ray Powell. It is the opinion of the committeethat these two are most qualified of all the applicants asindicated by scoring on the tests, which are, in ouropinion, very useful in determining qualifications forthis particular job. Powell and Vidaurre have also beenused (trained) for this work through temporaryassignments during periods when this work was heavy.We believe two other applicants were indicated throughthe tests to be good choices for training by temporaryassignment during periods of heavy work of this type.They are Jesse Chapa and Steve Ruiz. However, it is thethinking of this committee that all employees should begiven opportunity to make application and the testsrepeated before selection is made for other regularassignments to the job of proof checker.This is to certify that the above applicants wereconsidered for these jobs without regard to race, creed,color,or national origin.Transfer of Accepted applicants and pay changeseffective Jul 7, 1967.Jesse Chapa scored third on the test and Steve Ruiz scoredfourth.Respondent also posted the results of the testing,giving the ratings, 1 through 23, of the 23 employees whotook the test.Thereafter Jesse Chapa was given some training at proofchecking work and performed satisfactorily.Two years later,no further tests having been given,in lateJuly 1969, Respondent posted another notice for a proofchecker vacancy, in English and Spanish, reading asfollows:NOTICEOf Job Vacancy and Request for ApplicationsThisnotice will remain posted from 8:00 a.m. July 28until 9:00 a.m. July 31, 1969.The Job Available: Proof Checker in the WarehouseDepartment.Duties: Include proof checking shipping orders,flagging and' blocking bales for shipment, taking balelocations on stored cotton, weighing and reweighingbales,being shipped and received, stray hunting, drivinglift trucks equipped with clamps or garret attachments,and other incidental work as may be assigned by thewarehouse foreman.Rate of Pay: $140. per week on variable work-weekbase.How to Apply: Any employeeof FarmersCoopera-tiveCompress may apply for this job by signing hisname to this notice. All qualified applicants will receiveconsideration without regard to race, color, religion,national origin,age, or sex.Fifteen employees applied for the opening. The three-manmanagement committee announced its, selection of GeorgeThomas, a Negro, as follows:SelectionG.W. Thomas's application was accepted. It is theopinion of the committee that he is the best qualified ofthe applicants. He has worked in the warehouse sectionsince 1964, and has performed well in all phases of thework. Jesse Chapa also had trained as a proof checker.He had performed- satisfactorily in this work. It is theopinion of the committee that Thomas, on the basis ofjob performance, should receive the promotion, howev-er.This is to certify that the above applicants wereconsidered for this promotion without regard to race,color, creed, or national origin.Transfer and Pay Change effective August 15, 1969.About 5 months later, Respondent gave work as a proofchecker to Ronnie Greer, an Anglo. Greer did not take the FARMERS' COOPERATIVECOMPRESSproof checker test in June 1967,at which time he wasworking in the office in the IBM room.While he was in theIBM room he was given temporary assignments weighingcotton.He was drafted about February 1968,served in VietNam, and returned to Respondent about the middle ofNovember 1969. So Greer was not back when the proofchecking job was posted in July 1969.Respondent put himon a receiving crew as a weigher at Respondent's top hourlyrate,which was then $2.10 an hour.After Christmas he wasassigned for about 3 days to finding missing bales of cottonin a warehouse,which is one of the functions of a proofchecker. Then he was sent to Merle Spain'screw in awarehouse.At that time Spain's experienced flagman wastransferred to another plant. Spain assigned Charlie RayPowell,who had been proof checking on his crew, topulling flags,a lesser paying job, and assigned Greer toproof checking in Powell'splace.Spain was on themanagement committee which selected Powell as a proofchecker in the summer of 1967. Spain testified that heassigned Powell to flagging when Greer came to himbecause he knew Powell was a fast flagger and he didn'tknow that Greer was.It was the busy season and the cottonwas coming into the warehouse;and if a flagger was slowhe would hold up the rest of the crew. Powell suffered noloss in pay because of this assignment,nor did Greer gainany increase.Both kept the wages they were on.The first question is whether,as the General Counsel'stestimony asserted,Assistant Manager McKinney told thegroup of applicants just before they took the test in 1967and later told two disappointed applicants,Jesse Chapaand Rafael Flores,that the Company would fill vacanciesas they occurred according to the applicant's rank on thelist, the third getting the third job, the fourth the fourth job,etc.Upon all the evidence I conclude that McKinney didnot make these alleged statements.The tests were designedto help Respondent select proof checkers but not to be thesole measurement for the job. As the announcement stated,the tests were not to learn what the applicants knew aboutproof checking,but to indicate ability in reading, writing,and comparing numbers. McKinney's testimony corrobo-rated this. Under these circumstances it is improbable thatMcKinney made such statements.Further,McKinneydenied making them.Also Jesse Chapa's affidavit, given totheGeneral Counsel about a week before the remandhearing,was silent as to any such statements.Further, themanagement committee which announced the selection ofVidaurre and Powell in 1967 mentioned that they not onlystood high on the tests but also that they had had trainingfor the job through temporary assignments during periodsof heavy work of this type.Further,after announcing theselection of Vidaurre and Powell the committee stated theythoughtallemployees should be allowed to apply forfurther openings and that the tests should be repeatedbefore future selections were made.All of these strands ofevidence point to the Company's position,which McKin-ney surely reflected to the employees,that other factorsthan the test results were to be considered along with thetest results,in making the selections.The next question is whether assigning Greer to proofchecker work in late 1969 manifested racial discriminationbecause it went counter to Respondent'sprogram of97posting job vacancies and of making selections on the basisof the tests. Upon all the evidence I conclude that it did not.For 2 1/2 years Respondent had filled all proof checkervacancies,three in number,after posting the vacancies.Those were permanent changes involving payroll changes,promotions,going on a weekly salary,and transfers, for thesuccessful applicants.By contrast Greer's assignment was atemporary one involving none of these changes and nochange in his own pay.or Charlie Powell's, the regularchecker who was put to flag pulling temporarily.Undisput-ed testimony by McKinney and the foreman involved,Merle Spain,showed that the motivating reason why Spainput Greer to proof checking was that he knew Powell was afast and experienced flag puller and felt he couldn't take achancewithGreer on that job. Spain had anotherexperienced proof checker and Spain put Greer to assistinghim at proof checking. Thus the temporary assignmentswere for a good business reason and had nothing to do withracial discrimination.Further,after Greer had been proof checking just a fewdays McKinney put a stop to it because there had been noposting and because of what others who had previouslyapplied might think.Then Powell was returned to proofchecking and Greer was put on flagging. Greer worked 11 /2 days as a flagger and quit Respondent's employ.McKinney was much higher than Spain in executingcompany policy;and I find that this action by McKinneyshowed an awareness of the possible racial overtonesinvolved in replacing Negro Powell with Anglo Greer and adesire to avoid any charge of,or to have any, discriminationin this matter.C.Overtime on the Sprinkler SystemWatchAt the remand hearing Respondent brought on muchtestimony,which was not testimonially challenged, whichgreatly expanded the proof introduced at the originalhearing concerning who performed the overtime work onthe sprinkler system.Calmly,and seemingly credibly,Foreman Gene Jackson contradicted his earlier testimony,stating that he had been rushed up to the original hearingand did not remember correctly,that after testifying thenhe thought much more about the matter,that he hadchecked employees'overtime records,had spoken toChambers, that Chambers had not done overtime watchingon the panel,and that Jackson now remembered that PabloRuiz,a Latin,and Jesse Duke,a Negro,had done someovertime watching on the panel.I believe that Jackson wastestifying truthfully at the remand hearing and I credit histestimony.Pablo Ruiz confirmed that sometimes he workedovertime hours on the panel watch, and I believe fromobserving him- that he too was testifying'truthfully.Corroborating,McKinney testified that he had seen Latinsand Negroes working overtime on the panel watch.The remand evidence proved also that overtime yardwatching continued after the panel alarm system wasinstalled,and that Jackson continued to allot thoseovertime hours to employees who asked for it regardless oftheir race.Upon the remand evidence, which developed the mattermuch more fully than Respondent had undertaken to do atthe original hearing,I find and conclude that Respondent 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas not discriminated because of race in the allocation ofovertime watching on the panel or in the yard. Respon-dent's remand evidence also confirmed the original findingsin the Trial Examiner's Decision concerning Respondent'slack of good-faith bargaining with the Union on thissubject.D.The Fishing TripsThe remand evidence did not change the basic fact aboutthe fishing trips, which is that some of them are segregatedaffairs.McKinney testified that they were not madeannually. The record does not show when they were started,but apparently there was a trip in June 1965 whichMcKinney testified was not segregated. What happened in1966 was more fully developed in the remand record than atthe original hearing. Assistant Manager McKinney testifiedthat in March 1966 "a group of employees ... requestedtime off to go fishing." They made the request to Burl3Smith, the plant superintendent, who relayed the request toMcKinney. As the request was initiated by a group ofemployees in the plant, as McKinney said nothing abouttheir being supervisors or anything but Anglos, and as inthe original hearing employee Joe Rodgers testified withoutcontradiction that they were Anglos, I hold that the firstgroup were Anglo employees. McKinney passed the requeston to Manager Brown, who said the employees could goand "he" would pay their expenses. Brown added that hewould go along and would bring his wife. Then othersasked to bring their wives. This request divided the groupinto two parts, the first with wives and the second withoutwives. Brown and McKinney and their wives went on thefirst trip: Some office personnel and supervisors went onone trip. Foreman Spain told Rogers he was going. Bothgroups went about 550 miles to Falcon Lake, the first groupleavingMonday morning and returning Thursday orFriday; the second group leaving Friday morning andreturning Tuesday. Respondent paid all employees whowent on these trips the same amount of money they wouldhave earned during regular work hours at the plant.McKinney testified that Respondent did not publicizethese trips in the plant, but that its failure to publicize themwas not to deprive any Latin or Negro from going fishingwith the white people. The record suggests no other reasonfor the silence, however, and to the Latin group it was takenas discrimination against them and the Negroes, as thetestimony at the original hearing showed.In June 1966 Respondent did publicize a fishing trip. Itwas the slack season and Respondent gave "everybody thechoice to go fishing or taking off the time with pay. Wedidn't completely close down the plant, but very nearly."McKinney planned the trip and tried to arrange for thegroup to go to Falcon Lake. Failing that he arranged forthem to go to Lake Buchanan, about 300 miles away.McKinney was in charge of the trip, and he crediblytestified that 30 went including 15 Latins, 7 Negroes, and 8Anglos. Respondent paid for transportation, meals andlodging, and the wages employees would have earned in theplant during regular work hours. They left Thursdaymorning and returned Sunday. McKinney, an Anglo,testified that several times he has gone fishing with Latinsand Negroes.At the original hearing employee Joe Rogers, a Latin,testified that on the trip to Lake Buchanan the employeeswere restricted to the area and could not "go any place." Atthe remand hearing Assistant Manager McKinney testifiedthat Respondent supplied the group with all the beer theywanted and that when some of them had too much beerthey wanted to go to the nearby town. McKinney testifiedhe thought they were too drunk to go and so he told themtheycouldnot go. As this restriction was not anunreasonable one, and as the record does not clearly showthat the restriction applied to any except those McKinneybelieved to be "too drunk," I do not findanydiscriminationin the position McKinney took.Upon all the evidence concerning the fishing trips I holdthat they resulted from the employment relationship andthat they reflected the attitude of the Anglo managementand Anglo employees towards the Latins and Negroes. Theminority-race employees were excluded by silence from thetwo trips in March, which were exclusively Anglo trips andwhich included supervisors as well as Anglo employees.Although the June trip was not a segregated affair theemployees were not allowed to take their wives, and nosupervisors other than McKinney went along to mingle ona friendly basis with the employees. Of note is the fact thatRespondent's notice to employees concerning fishing trips,set forth above, did not state that segregated fishing tripswere abolished. Upon the entire record I hold that thepractice of taking employees onsegregatedfishing trips,and not abolishing those trips, proves that Respondent hasa policy and-practice of invidious discrimination against itsemployees on account of their race or national origin.E.No ChangeinRespondent'sTransfer PolicyOne area in which Respondent has made no appreciableimprovement towards improving the lot of its minority-raceemployees since the beginning of its action program is itstransfer policy and practice.Respondent's operations are carried on through crewsunder foremen. Each foreman has a crew. There are threereceiving foremen and three receiving crews who receivethe cotton from the cotton gins during the harvesting orbusy season. There are two warehouse foremen and twowarehouse crews who handle the cotton in the warehouses.There is a resampling crew under a foreman. This foremanis also in charge of the sprinkler watching. There are twocompressing crews under two foremen. There is anengineering crew under the plant engineer, and a shop crewunder a foreman.At the original hearing Assistant Manager McKinneytestified:...The cotton handling business is sort of a businessof fragments. You have one operation that fairly intenseat one time, I mean'fairly heavy, and then maybe in afew days or a week, that operation has declined involume and another one is increased. So my job in3The record erroneously shows this name as "Earl." It is herebycorrected to "Burl " FARMERS' COOPERATIVECOMPRESS99that-in respect of transfers, more or less is to see thatwhen a particular work is declining and another one isincreasing,that the assignment of people can be madeto compensate for that, and not-in other words, wedon'twant one department laying off people andanother one hiring new people when we can maketransfers and use the same people on different jobs.McKinney's responsibility is to see that the system workssmoothly. He added,Now, the area that I would function, say, if one foremanis needing more people, then possibly I would know ofanother crew that their work is declining where wecould go to that foreman and they could makearrangements to change some employees.McKinney testified that he does not make or assist in themaking of the decision as to which employees are to betransferred, but that transfers result from a request by himor by someone else. He admitted, however, that hediscusseswith foremen the assignment of various employ-ees to various jobs.At the remand hearing McKinney testified that "due tothe nature of the business, it's necessary to transfer peoplequite often, between jobs, from one job to another and thenback." From this I conclude that the nature of the businesshad not changed.Under Respondent's transfer policy and practice whenRespondent transfers an employee to temporary work at ahigher paying job than his permanentassignment,Respon-dent continues paying him at the lower rate. This"temporary" assignment frequently goes on for anindefinite period of time and while he is on that temporaryassignment the lower paid employee will be doing the samework as that performed by others permanently assigned tothe higher classification and receiving the higher pay. Asmost of the permanent assignments of Negroes and Latinsare to the lower paying jobs, and as most of the permanentassignments of Anglos are to the higher paying jobs, thispolicy amounted to racial discrimination and continues assuch. This policy effectively holds the minority races lockedin the lower paying jobs.All of Respondent's top management are Anglos. Itsplant engineer and 7 of its 10 foremen are Angles.According to Respondent's list of employees, of 200employees on February 1, 1966, and of 117 employees onFebruary 24, 1966, on both dates only 16 employees werepaid Respondent's highest rate in the plant, which was then$1.80 per hour. Of these 16, 13 were Anglos and 3 wereLatins. Almost all were proof checkers or employees in theshop. As of March 11, 1966, three proof checkers and threemechanics in the shop, all Anglos, had weekly guaranteedsalaries. The record showed that those who received the topwage in the plant are permanently assigned to jobs payingthatwage.In addition to the 13 Anglos who received thetopwage, on February 1, 1966, only seven additionalAnglos and on February 24, 1966, only four additionalAnglos were working in the plant. They received lowerwages along with the minority race employees. OnFebruary 1 there were 138 Latins and 37 Negroes in theplant at the lower wage rates. On February 24, 1966, therewere 78 Latins and 17 Negroes in the plant at the lowerwage rates. The remand record does not suggest anyappreciable change as of now in the numerical ratios of thethree races in the plant. The posting of a few jobs underRespondent'saction program,and thefillingof themwithout regard to race,has not changed the basic fact thatthe Anglos have most of the higher paying jobs and thatRespondent's transfer policy holds themuch morenumerous Latins and Negroes locked in the lower payingjobs.Not until,and unless,Respondent decides that a"temporary"assignment is now a permanent one, does thelower paid employee get the higher pay. But Respondenthasno announced standards other than possibly"qualifications" for determining when a temporary assign-ment becomes a permanent assignment. It has no time limitafter which an employee performing on the higher job willbe considered"permanent"on the higher job and will beginto draw the higher pay. McKinney testified the employee'sperformance on the higher job is a factor. Another iswhether he is simply relieving another employee for a dayor so. Another is the business outlook for the continuedoperation of the higher paying job.Another aspect of Respondent's transfer policy andpractice relates to its transfer of higher paid employees tolower paying jobs. It continues paying the higher rateswhether or not theassignmentto lower paying work istemporary or permanent, and regardless of how long theman works on the lower paying job. As most of the higherpaid employees are Anglos this aspect of the policy worksto the advantage of the Anglos, to the mental detriment ofthe Latins and Negroes.McKinney allowed that Respondent has consideredother possible transfer,seniority, and qualification policies,and that it has arrived at its present policies in the interestof operating the plant as efficiently as possible. McKinneyallowed that another way would be to "transfer a man andchange his rate immediately. Then you transfer him backand you downgrade him immediately." He allowed that"another practice would be to transfer a man to a higherpaying job and change his rate after a given length of timeon a job. Also, if youtransferhim back to a lower rated job,you downgrade him after a certain length of time." He didnot state why either of these practices would be lessefficient than the practice Respondent follows.It seems tome that either method would be more efficient than thepresent practice for it would make the lower employeesmore satisfied with their employment conditions andtherebymake them more efficient workers.McKinneytestified:We follow the policy that when we transfer a man to ahigher-paying job, we do not change his rate immediate-ly unless it's a permanent assignment.If it's a temporaryassignment, we do not change the rate.If we transfer a man to a lower-paying job,we do notchange the rate, whether it's permanent or not. Wecould work a man on a lower-paying job for quite sometime and we have.He testified that "We've begun recently to transfer ratesdownward as well as upward to some extent." Elaboratinghe said,"Recently there have been instances where wetransfer a man from a higher-paying job to a lower-payingjob . . . permanently, and lower his rate." He did not 100DECISIONSOF NATIONALLABOR RELATIONS BOARDelaborate on transferring rates upward, and as appearsfrom McKinney's above testimony and the entire record,Respondent has not changed its policy in this regard.As examples of higher paid employees who were paidtheir higher rates while performing lower paying jobs over along period of time, McKinney referred to Charles Speegleand Willie Tyron. During the busy seasons of 1966-1967and 1967-1968, they were paid 10 cents and 5 cents an hourmore than Niconar Gonzales, a Latin who scarcely speaksor understands English, while performing for many monthsthe same lower paying job that Gonzales was classified in.The following busy season Respondent corrected thisinequity. Speegle and Tyron were year around employeesand Gonzales was a seasonal employee, but this scarcelyjustified paying them different wages for performing thesame work. As Speegle is an Anglo and Tyron a Negro, thisinequity for two seasons must have seemed to Gonzales, asindeed itwas, asdiscrimination in favor of the other tworacesagainst Latins. The fact that Respondent's practiceharbored this inequity for a full season after the beginningof Respondent's action program to eliminate discrimina-tion and the appearance of discrimination, shows howeconomically discriminatory and insidious Respondent'stransfer policy really is towards the lower paid employees.McKinney testified that the employees who achieved thehigher paying jobs prior to the beginning of the actionprogram were selected for them "on the basis of a numberof qualifications." He testified that "our seniority policy atthat time was and still is that we recognize and acceptqualifications first and if two people happen to be equallyqualified, we would give the man with the longest serviceconsideration." Its "standard for qualifications" under itsaction program includes skill, ability, efficiency.In the original negotiations prior to the first hearing theemployees through their bargaining agent sought to changethe inherently discriminatory transfer policy which fostersunequal pay for equal work. As was set forth in the TrialExaminer'sDecision the Union sought the higher pay forall hours worked in higher classifications. The Union alsosought to have employees moved up to higher classifica-tionsby seniority and to have them paid in the higherclassificationsas of the date they began work in thoseclassifications.The Union also sought posting of all jobsopening up for 7 days or longer and bidding by employeesinterested.As was set forth in the Trial Examiner's Decision, in theoriginal negotiationsRespondent consistently refused toagreeto pay the higherrateson temporary transfers,consistently refused any meaningful bargaining on senion-ty as it related to higher classification rights of employees,and consistently refused to agree to job posting andbidding.Respondent's constant position on all thesematterswas that qualifications should govern and thatRespondent shall be the judge of qualifications. AlthoughRespondent was willing to let seniority govern where twowere equally qualified, here also Respondent was to be thesole judge of qualifications. Respondent gave nomeaning-ful reasonsfor its position on these issues.4 Prior to the Court's Opinion United Packinghouse, Food and AlliedWorkers, AFL-CIO, merged into Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO. In these bargainingsessionsAfter the Opinion of the Court of Appeals on February 7,1969, the Union and the Company had five or sixbargainingconferencesbetweenMarch 13 and July 16,1969.4No contract resulted. In these negotiations, asbefore,Respondent continued to oppose arbitration, andcontinued the positions that Respondent was to be the solejudge of its employees' qualifications and that promotionsare to be based on qualifications. In those negotiationsRespondent did not propose changing its transfer policy,insofar asthe record disclosed. As has been seen aboveAssistant Manager McKinney testified in substance at theremand hearing that Respondent's transferpolicy has notchanged.Respondent's action program" contemplated that open-ings inallhigher paying jobs would be posted, but it did notcover temporary transfers. Since early 1967 there have beenonly 10 jobs posted. The record showed there were manymany more transfers under the discriminatory transferpolicy than there were promotions under the posting policy.Thus the real pinch against the minority races lies in thecontinuedmaintenanceand operation of the discriminatorytransfer policy and practice. Respondent cannot possiblybe unaware of this and must be considered to want it thisway.Regardless of how or when the few Anglos achieved thetop jobs and the many Latins and Negroes achieved thebottom jobs, Respondent's transfer policy tends to anchorthem top and bottom right where they are on racial lines.The Union's efforts to change the policy in the negotiationsreflected the minority employees' discontent and animositytowards this policy,which discontent and animosityappeared throughout the record. As Respondent knew, allof the Union'snegotiators and bargainingcommitteemembers were Latins and Negroes, which must haveindicated to Respondent that at the plant it is a Latin andNegrounion.Upon the entire record considered as a wholeI believe and hold that themaintenanceand application ofRespondent's transfer policyat all timesduring and sincethe 10(b) period proved that Respondent has a policy andpractice of invidiousdiscrimination againstits employeeson account of their race or national origin.F.The JesseRuizWage Rate MatterThe evidence on remand concerning the wage rate ofJesse Ruiz confirmed this incident as an example of theoperation of Respondent's discriminatory transfer policyagainst alow paid Latin. The remand evidence alsoconfirmed Respondent's earlier bad-faith bargaining, inwhich it gave the Union none of the reasons it now assertsfor the wage differential between Ruiz and the four Angloand one Latin weighers.The controlling fact in the many pages of testimonyabout Ruiz on remand is that Ruiz was classified in a $1.50job and for many weeks, from late November 1965 until hislayoff on March 4, 1966, performed on a temporary basiswork closely comparable to what four Anglos and one otherLatin were getting $1.80 for performing. When the work hewas doing on a temporary basis was finally given aRespondent recognized and dealt with the latter union as the representativeof the employees. FARMERS' COOPERATIVECOMPRESSclassification after he left, some additional responsibilitywas added and the newly created job was paid at the toprate of $1.80. There can be no doubt on the remand recordthat but for Respondent's racially discriminatory transferpolicy Ruiz would not for so long a time have done work ona temporary basis at a wage so far beneath Respondent'sultimate evaluation of the worth of the duties.5 On remandRespondent convincingly proved that the frequent assign-ments of Ruiz to reweighing were temporary assignments;that weighing at the warehouses was at a much faster clipthan reweighing at the press where Ruiz was and sorequired added alertness; that the weigher had additionalduties. Offset against these, however, was the fact that theweighers weighed for only 1 hour at a time and then wererelieved for an hour during which they performed lesstaxing duties; and the fact, as I am convinced upon theentire remand record and despite Respondent's contentionto the contrary, that reweighing required as much accuracyas weighing. If the customer who ordered the reweighingdid not expect complete accuracy, he would knowingly beordering and paying for a service he could not rely upon,which I am unable to believe he would do.G.Respondent's Discriminatory Retirement PlanRespondent's retirement plan has been in existence sinceits approval in December 1959 by Respondent's board ofdirectors.The qualifying age is 65. During the 10 yearssince then only five persons have begun drawing retirementincome under the plan, although during that timeRespondent has employed hundreds and hundreds ofemployees. A principal reason for this is that to qualify fora pension under the plan one must have had 10 years ofunbroken service with Respondent. As was seen in the TrialExaminer's Decision, during its busy season Respondentemploys up to 500 employees and during its slack season itemploys around 100 employees. It considers one who hasworked 12 consecutive months as a regular employee andallothers as seasonal employees. So to qualify forretirement income one must have served as a regularemployee for 120 months without a break. The hundreds ofseasonal employees, some of whom, and perhaps many ofwhom, have served the Company for many seasons, cannotqualify because they worked only 5 or 6 months a year,even though they worked 10 years or more for theCompany. Two long-term Negroes, both 81 years old,testified at the remand hearing. One of them worked fulltime for Respondent for 12 or 13 consecutive busy seasons.The other worked full time for Respondent for 16consecutive busy seasons. Neither qualified for retirementincome because they had been only seasonal employees.The record establishes that it was exceedingly moredifficult for a Latin to qualify for a pension than an Anglobecause so far fewer of them had year-round employmentand so many more of them had only seasonal employment.The remand record contains lists of employees during abusy season and during the following slack season. Duringthe busy season pay period ending December 16, 1965,therewere 287 Latin employees, 57 Negroes, and 475McKinney testified that Respondent evaluated the job as less than thetop wage but was persuaded by counsel to pay the top wage to avoid alegal dispute over it. The entire record proved that even if Respondent had101Anglos.During the slack season there were 63 Latinemployees on July 7, 1966, 19 Negroes, and 14 Anglos.Thus 224 Latins and 38 Negroes, as against only 33 Anglos,did not work during the slack season and hence could notqualifyunder the retirement plan. Following postingsunder Respondent's action program, eight nonsupervisoryemployees have been promoted since early 1967. It is a fairpresumption on the entire record, which I make, that theseeight employees were or became upon their promotion,regular year-round employees. The remand record does notshow that any others have become year-round employeessince early 1967. Although these eight were promoted on anondiscriminatory basis, this fact does not change theconclusion that most of the Latins and Negroes cannotqualify under the retirement plan. It is clear from this andall the evidence that the retirement plan was not establishedand is not administered to lighten the old age of formeremployees on the basis of their service to the Company.Rather it was conceived and is administered to help theAnglos and possibly the Negroes, but to exclude the Latins,who as a group because of their number rendered muchmore and longer service to the Company than the Anglosand Negroes combined.Of the five now drawing retirement income, four areAnglo and the fifth is Mack Jamison, a Negro. A sixth, aNegro, has qualified but has elected to continue working.Jamison didn't get his retirement income until he went to alocal lawyer and complained to the Equal EmploymentOpportunity Commission. Then he was given a lump sumbackpay and put on the pension list. Jamison had workedforRespondent as a regular employee from 1948, whenRespondent began operations, through 1960, and as a part-time employee from 1961 to 1964. Thus he worked 12 yearsas a regular employee and 4 years as a part-time employee,making 16 years in all. He qualified for retirement rights in1959 when he became 65 years old and had completed 10years as a year-round employee, but he did not receive anyretirement income until 1969 when he was 75. When heceased working for Respondent in 1964 McKinney, whoadministered the retirement plan, gave him no benefitsbecause Jamison had been absent from the Compress for"several weeks" in 1952 and 1957. McKinney consideredthis a break in service. Although McKinney has a goodmemory, it seems unlikely to me that he would haveremembered in 1964 that Jamison was absent a few weeksin 1952 and 1957. Rather, it seems to me, he must havechecked Respondent's books and learned this and deter-mined not to pay Jamison any pension. It does not appearthat he checked the matter with Jamison. The facts were, asMcKinney learned in 1969 from Jamison, confirmed byManager Tom Brown, that when Jamison was away thosefew weeks in 1952 and 1957, he was on leave of absencewith Brown's permission and at the urging or request ofBrown, and was working temporarily at another cottoncompress in Corpus Christi. This served Respondent'sinterest in that it reduced its payroll. McKinney could havelearned all of this in 1964 if he had tried to find out in aneffort to see if Jamison could qualify. McKinney handledestablished the classificationat less than the weigher's rate of, $1 80, thiswould have been far above the bottomrateof $1.50 where Ruiz was. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDthis so shabbily, so ungenerously,- it seems to me, becauseprior to the advent of the Union Respondent was notconcerned with learning the facts so as to help a longtimeNegro employee receive his well-earned pension. Respon-dent's treatment of its longtime employee, Jamison, was anexample of discriminatory administration of the discrimi-natory retirement plan against the interests of a minorityrace employee.Upon all the evidence concerning Respondent's retire-ment plan, and upon the entire record considered as awhole, I believe and hold that the maintenance anddiscriminatory administration of Respondent's discrimina-tory retirement plan at all times during and since the 10(b)period further proved that Respondent has a policy andpractice of invidious discrimination against its employeeson account of their race or national origin.II.THE REMEDYHaving found that Respondent has engaged in and isengagingin certain policies and practices of invidious racialdiscrimination, I shall recommend that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to eliminate these policies and practices.To remedy Respondent's discriminatory transfer policyand practice I shall recommend that beginning at the startof the second consecutive day employees perform anyserviceson any higher rated or lower rated jobs than theirown classification and continuing as long as they performserviceson the higher or lower rated jobs, Respondent shallpay them the rate of the higher or lower rated jobs. This willgiveRespondent one free day or part of a day to finalize itstransfer decisions and will eliminate the inequities resultingfrom its transfer policy and practice as displayed in thisrecord. I do not recommend backpay for Jesse Rutzbecause the discrimination against him occurred prior tothe beginning of the 10(b) period, which was March 17,1966. Ruiz was laid off March 4, 1966.To remedy the discriminatory aspect of Respondent'sretirement plan I shall recommend that the plan beamended so that an employee qualifies for benefits after hehas served Respondent for 120 months regardless ofwhether they have been consecutive months and regardlessof whether he is a year-round or a seasonal employee; andthat if there are any retired employees who qualify underthe plan as so amended, Respondent shall begin immedi-ately to pay them retirement benefits and give them a lumpsum payment for all back benefits since the date theyqualified. I recommend further that Respondent postappropriate notices informing employees of the existence ofRespondent's retirement plan, of its eligibility require-ments, as amended, and informing them that they areentitled to its benefits without regard to their race ornational origin.To remedy the discriminatory aspect of its fishing trips Ishall recommend that Respondent cease and desist fromtaking its employees on segregated fishing trips and that itnotify all employees concerning each company plannedfishing trip for employees and notify them that all fishingtrips sponsored by Respondent for employees are open toallemployees without regard to their race or nationalorigin.In footnote 7 of its Opinion, the Court of Appealsremanded to the Board the question of "compensatoryrelief."The Union now requests that the Board order theemployees to be made whole for any gains they would havereceived but for Respondent's refusal tobargain with theUnion found-by the Board and enforced by the Court. Asthis issue is now before the Board in several pending casesand as the Board did not specifically refer this question tome in its remand order, I do not pass upon the Union'srequest but relay it to the Board for its determination.Upon the foregoing findings of fact and upon thepreponderance of the evidence in the entire recordconsidered as a whole, I make the following:CONCLUSIONS OF LAWI.By taking its employees on segregated fishing tripsaccording to their race or national origin and by notabolishing segregated fishing trips Respondent has demon-strated that it has a policy and practice of invidiousdiscrimination against its employees on account of theirrace or national origin.2.By maintaining and applying its transfer policy andpractice at all times since March 19, 1966, Respondent hasdemonstrated that it has a policy and practice of invidiousdiscrimination against its employees on account of theirrace or national origin.3.By maintaining and discriminatorily administeringits discriminatory retirement plan at all times since March19, 1966, Respondent has demonstrated that it has a policyand practice of invidious discrimination against itsemployees on account of their race or national origin.4.The above-enumerated policies and practices areviolations of Section 8(a)(1) of the Act.[Recommended Order omitted from publication.]